Title: From George Washington to William Washington, 14 July 1795
From: Washington, George
To: Washington, William


          
            Dear Sir,
            Philadelphia 14th July 1795
          
          I have been favored with your letter of the 24th of May, giving an acct of the condition of Royal Gift.
          I am sorry the removal of him from Virginia to South Carolina has been attended with so little public or private advantage. If he is yet alive, and upon a critical examination of his case, it should be thought that he has sufficient health & strength remaining to stand the voyage, I would thank you for causing him to be shipped (under the care of an attentive Master of a Vessel) for Baltimore, recommended to the care of the Collector of that Port. I do not say to Alexandria, because I presume passages to that place from Charleston are rare—but, if perchance such a conveyance should present itself, a preference, for obvious reasons, would be given to it. In either case, I hope the animal will be well secured, & provided for on the passage. I am much oblige[d] to you, Colo. Hampton and all others—who have paid

attention to this Jack whose ruin was predicted by all those who were witnesses of the manner in wch he was treated, before he left Virginia, by Allan; as hath, I believe, been mentioned to you in a former letter. I pray you to present my best wishes & respects to Mrs Washington, and believe me to be Dear Sir—Your most Obedt & Affectionate Servant
          
            Go: Washington
          
        